Mr. Presiding Justice Ball delivered the opinion of the court. This is an action for personal injuries from defective machinery. The plaintiff had the right to show, if he could, by the witness Reiter, that the machine by which he was hurt was in a defective and dangerous condition for a long time before and within half an hour of the time of the accident; that such condition was not apparent, and that the defendant had prior knowledge thereof. In our opinion a full and fair chance was not given the plaintiff in the trial court to present the grounds upon which he based his claim. The judgment of the Circuit Court is reversed and the cause is remanded.